       Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 1 of 8. PageID #: 1




                       UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO


 CSX Transportation, Inc.
 500 Water Street
 Jacksonville, Florida 32202
                                                            CASE NO:
                                Plaintiff,

                v.

 Smith Trucking, Inc.
 P.O. Box 9
 Blissfield, Michigan 49228

                                Defendant.


                                      COMPLAINT

         Now comes Plaintiff CSX Transportation, Inc. (“CSX”), by and through its

undersigned attorneys, and for its Complaint against Defendant Smith Trucking, Inc. states

and avers as follows:

                                         PARTIES

         1.    CSX is a corporation incorporated under the laws of the Commonwealth of

Virginia with its principal place of business in Jacksonville, Florida. CSX operates as an

interstate rail carrier subject to the jurisdiction of the U.S. Surface Transportation Board,

and is governed by the provisions of the Interstate Commerce Act, 49 U.S.C. § 10101, et

seq.

         2.    Smith Trucking, Inc. (“Smith Trucking”) is a corporation organized under

the laws of the State of Michigan with its principal place of business in Blissfield,

Michigan, and is domiciled in Michigan.




                                             1
     Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 2 of 8. PageID #: 2




                                      JURISDICTION

        3.       This case comes within this Court’s jurisdiction pursuant to 28 U.S.C §

1332 as Plaintiff and Defendant are citizens of different states and the amount at issue

exceeds jurisdictional requirements.

                                           VENUE

        4.       Venue properly lies in this district pursuant to 28 U.S.C. § 1391(b)(2) as a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

judicial district.

                                   PREDICATE FACTS

        5.       On April 29, 2020, the Ohio Department of Transportation (“ODOT”)

issued a special hauling permit, Permit # OH200089596, to Smith Trucking, (the “Permit”).

        6.       Smith Trucking obtained the Permit in connection with its transportation of

an oversized load, a cement silo (the “Silo”).

        7.       Smith Trucking and/or anyone operating the tractor-trailer at the direction

of and/or on behalf of Smith Trucking was required to strictly adhere to the terms and

conditions set forth in the Permit.

        8.       Under the Permit, Smith Trucking was permitted to transport a load with a

maximum height no greater than 13’ 6”.

        9.       On April 30, 2020, a tractor-trailer operated by, at the direction of, and/or

on behalf of Smith Trucking was transporting the Silo under the Permit while traveling on

Navarre Avenue in Toledo, Ohio.

        10.      At all times relevant hereto, the driver of aforementioned tractor-trailer was

the employee, workman, servant, agent and/or ostensible agent of Smith Trucking. Indeed,




                                               2
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 3 of 8. PageID #: 3




the aforementioned driver was acting within the course and scope of his/her employment

and/or agency and was operating the tractor-trailer under the direction and control of Smith

Trucking.

          11.   CSX owns and maintains active railroad tracks and bridge structures

throughout the United States, including Toledo, Ohio.

          12.   There is a CSX railroad bridge structure located on Navarre Avenue in

Toledo, Ohio (the “Bridge”).

          13.   On April 30, 2020, the driver of the tractor-trailer, acting within the course

and scope of his employment and/or statutory agency and otherwise at the direction, under

the supervision of and/or otherwise on behalf of Smith Trucking, approached the Bridge

while transporting the Silo, which was above the maximum height permitted under the

Permit.

          14.   Despite the foregoing, Smith Trucking and the driver negligently

disregarded the terms of the Permit and failed to abide to the Permits requirements, which

resulted in the Silo striking the Bridge causing significant damage to the Silo (the

“Incident”). In short, the acts and/or omissions of Smith Trucking and/or its employee or

agent constitute negligence and negligence per se, causing the Incident.

          15.   The Incident described herein and all damages resulting therefrom was no

way caused and/or contributed to by any fault, neglect, and/or want of care on behalf of

CSX, or the part of anyone whose conduct CSX is responsible; but was solely due to the

fault, neglect, and/or want of care on the part of Smith Trucking and its driver and/or their

failure to comply with the terms of the Permit.




                                              3
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 4 of 8. PageID #: 4




       16.     As a direct and proximate result of the driver and Smith Trucking’s

negligence and negligence per se, CSX incurred significant damage to its Bridge.

       17.     Further, as a direct and proximate result of said negligence and negligence

per se, CSX incurred significant costs associated with labor and materials required to repair

the damage to the Bridge in an amount well in excess of $75,000.00.

                             CAUSES OF ACTION
                                  COUNT I
                      NEGLIGENCE – VICARIOUS LIABILITY

       18.     CSX incorporates the above paragraphs as if set forth fully herein.

       19.     While navigating the roadway and/or operating under the Permit, Smith

Trucking and its driver owed a duty to CSX as a foreseeable plaintiff, to take all reasonable

care and precaution in the operation of the tractor-trailer.

       20.     The negligence of the aforementioned driver breached this duty owed to

CSX through negligent acts or omissions including, but not limited to, the following:

       i.      Failing to operate the tractor-trailer with reasonable care;

       ii.     Failing to operate the tractor-trailer while adhering to the terms of the

               Permit;

       iii.    Failing to make necessary and reasonable observations while operating a

               tractor-trailer;

       iv.     Failing to make necessary and reasonable observations while transporting

               an oversized load;

       v.      Failing to keep a proper lookout;

       vi.     Failing to obey the Permit;

       vii.    Failing to safely maintain control of the tractor-trailer;



                                              4
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 5 of 8. PageID #: 5




       viii.   Failing to take proper evasive action to avoid the resulting Incident; and,

       ix.     Operating the tractor-trailer in a generally careless and reckless manner

               without due regard for the Permit, the safety and/or property of others;

       x.      Improper or negligent driving; and,

       xi.     All other acts or omissions which will be shown prior to and at the trial of

               this matter.

       21.     At all times relevant hereto, Smith Trucking was the employer, principal,

and/or statutory employer of the aforementioned driver. Further, at the time of the Incident,

the driver was an agent, ostensible agent, servant, workman, and/or employee of Smith

Trucking, and was operating the tractor-trailer under the Permit in the course and scope of

his agency and employment with Smith Trucking.            As a result, Smith Trucking is

vicariously liable for the negligence of the driver.

       22.     As a direct and proximate result of Smith Trucking and its driver’s breach

of these duties, CSX’s Bridge sustained damages in an amount in excess of $75,000.00.

                               COUNT II
                 NEGLIGENCE PER SE – VICARIOUS LIABILITY

       23.     CSX incorporates the above paragraphs as is set forth fully herein.

       24.     While navigating the roadway and/or operating under the Permit, Smith

Trucking and its driver owed a duty to CSX as a foreseeable plaintiff, to follow all

applicable traffic and other applicable laws in the operation of the tractor-trailer. Smith

Trucking and its driver’s operation of the tractor-trailer breached this duty and constitutes

negligence per se.

       25.     The driver was negligent per se by reason of having violated the terms of

the Permit that were meant to protect CSX and other motorists from the type of incident


                                              5
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 6 of 8. PageID #: 6




that occurred. The driver was also negligent per se by reason of having violated multiple

laws governing the operation of motor vehicles that were meant to protect CSX and other

motorists from the type of incident that occurred, including but not limited to, the

following:

       i.      Ohio Admin. Code 5501:2-1-08. Conditions on permitted movements;

       ii.     Ohio Rev. Code Ann. § 4513.34. Special regional heavy hauling permit;

               special permit; restrictions on applications; fees; prohibitions; voidability;

       iii.    Ohio Rev. Code Ann. § 5577.05. Maximum width, height, and length; and,

       iv.     All other acts or omissions which will be shown prior to and at the trial of

               this matter.

       26.     At all times relevant hereto, Smith Trucking was the employer, principal,

and/or statutory employer of the aforementioned driver. Further, at the time of the Incident,

the driver was an agent, ostensible agent, servant, workman, and/or employee of Smith

Trucking, and was operating the tractor-trailer under the Permit in the course and scope of

his agency and employment with Smith Trucking.                As a result, Smith Trucking is

vicariously liable for the negligence per se of the driver.

       27.     As a direct and proximate result of Smith Trucking and its driver’s breach

of these duties, CSX’s Bridge sustained damages in an amount in excess of $75,000.00.

                               COUNT III
                  SMITH TRUCKING’S DIRECT NEGLIGENCE
               (HIRING, ENTRUSTMENT AND/OR SUPERVISION)

       28.     CSX incorporates the above paragraphs as is set forth fully herein.




                                              6
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 7 of 8. PageID #: 7




        29.       In addition, at all relevant times, Smith Trucking owed a duty of care to

CSX and to others to engage/hire and ensure that the driver and tractor-trailer adhered to

the terms of the Permit and were in compliance with all applicable laws.

        30.       More specifically. the Incident was caused due to the negligence and

negligence per se of the aforementioned driver, as well as due to the negligent

hiring/engagement, entrustment and/or supervision of the transportation of the Silo by

Smith Trucking.

        31.       Smith Trucking had a duty to know that or should have known that the

driver was incompetent and lacked the sufficient experience necessary to safely operate a

motor vehicle yet failed to do so. Therefore, Smith Trucking negligently engaged/hired

and entrusted the tractor-trailer to the driver.

        32.       Smith Trucking also had a duty to know of or should have known of the

driver’s negligent and reckless tendencies in the operation of a motor vehicle and therefore

negligently engaged/hired and entrusted the vehicle to him.

        33.       Smith Trucking also had a duty to yet negligently failed to train and

otherwise adequately supervise its driver to ensure he/she safely performed his/her

assigned tasks.

        34.       As a direct and proximate result of Smith Trucking’s breach of these direct

duties, CSX’s Bridge sustained damages in an amount in excess of $75,000.00.

        WHEREFORE, Plaintiff CSX Transportation, Inc. demands that judgment be

entered in its favor and against Defendant Smith Trucking, Inc. in an amount in excess of

$75,000.00, together with pre-judgment interest, post-judgment interest, and any fees,

costs, and other relief this Court deems proper and just.




                                               7
    Case: 3:21-cv-01582-JGC Doc #: 1 Filed: 08/13/21 8 of 8. PageID #: 8




                                      Respectfully submitted,

                                      DICAUDO, PITCHFORD & YODER

                                        /s/ Marshal M. Pitchford
                                      Marshal M. Pitchford, Esq. (0071202)
                                      209 South Main Street
                                      Third Floor
                                      Akron, Ohio 44308
                                      Telephone: 330-762-7477
                                      Facsimile: 330-762-8059
                                      Email: mpitchford@dpylaw.com

OF COUNSEL:
COHEN & MERRICK P.C.

Eric C. Palombo, Esquire
Matthew J. Tinnelly, Esquire
125 Coulter Avenue, Suite 1000
Ardmore, PA 19003
Phone: (215) 609-1110
Facsimile: (215) 609-1117
Email: Epalombo@freightlaw.net
Email: Mtinnelly@freightlaw.net

Attorneys for Plaintiff,
CSX Transportation, Inc.




                                     8
